 182DECISIONSOF NATIONALLABOR RELATIONS BOARDIrwindaleDivision,Lau Industries,a Division ofPhillips Industries,Inc.andAluminum WorkersInternationalUnion,AFL-CIO,Petitioner.Case21-RC-13308April 24, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Stipulation for Certification UponConsentElection,executed by the parties andapproved by the Regional Director on July 30, 1973,an election by secret ballot was conducted onSeptember 21, 1973, under the direction and supervi-sion of the Regional Director for Region 21 amongthe employees in the unit described below. At theconclusions of the election, the parties were fur-nished a tally of ballots which showed that ofapproximately 75 eligible voters, 72 cast ballots, ofwhich 38 were for, and 31 against, the Petitioner.There were three challenged ballots and no voidballots. The challenged ballots are not sufficient toaffect the results of the election.On September 28, 1973, the Employer filed timelyobjections to the election. The Regional Directorconducted an investigation of the objections andthereafter, on November 26, 1973, issued and servedon the parties his Report on Objections. In his report,theRegional Director recommended that the Em-ployer's objections be overruled in their entirety, andthat the Petitioner be certified as the collective-bargaining representative of the employees in theunit described below. Thereafter, the Employer filedtimely exceptions to the Regional Director's Reporton Objections.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepoliciesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections (9)(c)(1)and 2(6) and (7) of the Act.IInadopting the Regional Director'srecommendation overrulingObjection 2, we do not rely uponThiemIndustries,Inc.,195NLRB 1128,enforcement denied 489F 2d 788 (C A. 9, 1973).The Petitioner here invitedemployees to compare their averageweekly pay with thatof aluminumworkers generallyThis invitationisdistinguishable from the unequivocalmisrepresentations in theThiemcase in which the union claimedresponsibility for six wage increaseswhichthe Ninth Circuit found werefalse in "five of the sixcited industrysettlements "Y414 U.S 270 (1973), 94 S. Ct. 495.sThe Employer contendsthat Petitioner'swaiver was invalid becausephrased in terms of"ifwewin the election."We donot view such astatement as a condition,but ratheras a reference to the practical reality4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction andmaintenance employees,including shipping and receiving employees, leademployees, inspectors, and truckdrivers employedby the Employer at its 15601 Arrow Highway,Irwindale,California, facility; excluding officeclerical employees, casual or temporary employ-ees, draftsmen, professional employees, guards,and supervisors as defined in the Act.5.The Board has considered the objections, theRegionalDirector's report, and the Employer'sexceptions, and hereby adopts the Regional Direc-tor's findings, conclusions, and recommendations.'In our opinion, the exceptions raise no materialand substantial issues of fact or law which warrantreversal of the findings and recommendations of theRegional Director.The Regional Director's investigation disclosedthatPetitioner told all employees that if it, thePetitioner,won the election initiation fees for allemployees would be waived, if they were employedat the time the contract was signed.InN.L.R.B. v. Savair Mfg.Co.,2 the Supreme Courtobserved that a union could preserve its legitimateinterest by the waiver of initiation fees available notonly to those who have signed up with the unionbefore an election but also to those who join after theelection.The Court also noted that promisingbenefits or conferring benefits before representationelectionsmay unduly influence the representationalchoices of employees where the offer is not across theboard to all employees but only to those who sign upprior to the election.Petitioner offered to waive the initiation fees for allemployees employed when a contract was signed.Thus, the offer was not limited to those employeeswho joined Petitioner before the election, but wasequally available to all employees after the electionand up to the date of signing of a contract.Accordingly, we find this waiver permissible underSavairand we overrule this exception.3As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivethat initiation fees have no real significance for employees unless the unionbecomes thebargaining representative; i.e , wins the election.It is true whattheSixthCircuit'sopinion inSavairfound the waiver in that caseobjectionable, relying on asimilar statement,which it found to be a"condition." The Supreme Court, however,while reaching the same resultas the SixthCircuit, clearly did not relyupon the same rationale, but insteadfound the waiver objectionablebecause it was conditioned upon theemployees' signingcardsbeforethe election.For these reasons,we reject theEmployer's contentionand have instead analyzed the waiver here in termsof the SupremeCourt's tests forvalidity ofwaivers, as outlined in itsSarafropinion210 NLRB No. 42 IRWINDALE DIVISION, LAU INDUSTRIES183bargainingrepresentative of the employees in theunit found appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballotshave been cast for Aluminum WorkersInternationalUnion, AFL-CIO, and that,pursuantto Section 9(a) of the National Labor Relations Act,asamended,the said labor organization is theexclusive representative of all the employees in theunit found appropriate herein for the purposes ofcollectivebargaining in respect to rates of pay,wages, hours of employment, or other conditions ofemployment.